Remarks
Claims 1-6, 8-11, 13-18, and 20-23 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive.
Applicant alleges “In the Office Action, the Examiner finds that Kaplan in view of Mildh teaches the system caused to receive a plurality of independent, multi-bit first entropy values, and apply the apply at least some of the plurality of independent, multi-bit first entropy values and a secret key to a function including a permutation function.”  This is an untrue statement.  Indeed, more than half of these words were added via amendment after the last office action.  Therefore, the last office action could not possibly have rejected this subject matter that was not present in the claims.  Applicant is respectfully requested to refrain from making false statements.  
Applicant then provides arguments directed to the independent, multi-bit first entropy values.  Applicant’s arguments are moot in view of the new ground(s) of rejection provided below.  
Applicant then alleges “The Examiner also appears to rely on a linear feedback shift register (LFSR) in Kaplan’s entropy accumulator as corresponding to the 
Definition of permutation
1 : often major or fundamental change (as in character or condition) based primarily on rearrangement of existent elements the system has gone through several permutations also : a form or variety resulting from such change technology available in various permutations
2a : the act or process of changing the lineal order of an ordered set of objects
b : an ordered arrangement of a set of objects

The Examiner then explained the following:
The shifting of a shift register (e.g., LFSR) as in Kaplan certainly meets these definitions, since it fundamentally changes the shift register and/or data therein based primarily on rearrangement of existent elements changes the lineal order of an ordered set of objects.  Therefore, Kaplan clearly discloses a permutation function.  
Applicant continues by alleging “Importantly, the elements of the set are themselves the same in the permutation of the set.”  The claims do not prohibit the function from including other sub-functions.  Indeed, claim 1, for example, is open-ended in that the function includes a permutation function, and may include additional require the elements to be changed.  Claim 9, for example, includes use of a hash function in the function.  Therefore, the elements will be modified.  Applicant’s allegations to the contrary are clearly erroneous based on the dependent claims, open-endedness of the function in the independent claims, definition of permutation, and knowledge of one of ordinary skill in the art.  
Applicant continues by alleging “This is not the case with a LFSR that ‘performs an XOR operation on the bits of the input entropy 102 and the bits stored in the LFSR 111.’  Kaplan, para. [0016].”  As just shown, the claims do not prohibit and, in some cases, require that the elements being permuted are actually modified.  An LFSR includes shifting of the elements in a circular fashion, as shown in Kaplan’s Figure 2, for example.  Therefore, a permutation function is applied to the values.  Additional functions may also be applied and this is not prohibited by the claims.  Therefore, Kaplan certainly discloses a permutation function.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-11, 13-18, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims have been amended to include receiving a plurality of independent multi-bit first entropy values, applying at least some of them to a function including permuting the at least some of the independent multi-bit first entropy values, receiving of these independent multi-bit first entropy values from a ring oscillator, receiving of these independent multi-bit first entropy values from a single hardware source, receiving of these independent multi-bit first entropy values from a plurality of independent hardware sources, dividing these independent multi-bit first entropy values into multiple groups, applying the multiple groups of these independent multi-bit first entropy values to the permutation function to generate permuted groups of entropy values, applying them to a hash function, applying them to a bit mixer, selecting some of them but not all of them, and the like.  The application as originally filed does not include basis for any of this.  Therefore, all claims are rejected for including subject matter not within the application as originally filed.  

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-11, 13-18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the system caused to apply at least some of the plurality of independent, multi-bit first entropy values and a secret key to the function to generate the second entropy value".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the system caused to produce a block of ciphertext or message authentication code with a key composed of or derived from the random number".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the system caused to at least: … implement a key--agreement protocol using the random number and in which a key is produced … produce the block of ciphertext or message authentication code using the key …".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the system caused to receive the plurality of independent, multi-bit first entropy values from the ring oscillator".  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the system caused to receive the plurality of independent, multi-bit first entropy values from the plurality of independent hardware sources".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the system caused to: … divide the plurality of independent, multi-bit first entropy values into multiple groups of independent, multi-bit first entropy values … apply the multiple groups of independent, multi-bit first entropy values to the permutation function to generate permuted groups of entropy values … concatenate the permuted groups of entropy values to generate the second entropy value".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the system caused to apply at least some of the plurality of independent, multi-bit first entropy values to the hash function".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the system caused to apply at least some of the plurality of independent, multi-bit first entropy values to the bit mixer".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the system caused to apply a select multiple but not all of the plurality of independent, multi-bit first entropy values to the function to generate the second entropy value".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (U.S. Patent Application Publication 2014/0195576) in view of Mildh (U.S. Patent Application Publication 2018/0062847) and Atsumi (U.S. Patent Application Publication 2018/0074791).  
Regarding Claim 1,
Kaplan discloses a system for providing security in a computer system, the system comprising one or more logic circuits configured to cause the system to at least:
Receive a plurality of independent, first entropy values from at least one hardware source (Exemplary Citations: for example, Abstract, Paragraphs 15-17, 23, 25-32, 34-36, and associated figures; receive data 
Apply at least some of the plurality of independent, first entropy values to a function to generate a second entropy value, the function including a permutation function to permute the at least some of the independent, first entropy values (Exemplary Citations: for example, Abstract, Paragraphs 15-17, 23, 25-32, 34-36, and associated figures; LFSR, buffer, DRBG, etc., taking in the random bits from the entropy source and performing any function thereon, such as feedback, SHA, AES, etc., as examples; shifting in a shift register, for example);
Seed a pseudorandom number generator with the second entropy value (Exemplary Citations: for example, Abstract, Paragraphs 15-17, 23, 25-32, 34-36, and associated figures; the above being used to seed the DRBG or portion thereof, for example);
Generate a random number using the pseudorandom number generator seeded with the second entropy value (Exemplary Citations: for example, Abstract, Paragraphs 15-17, 23, 25-32, 34-36, and associated figures; random number generated by DRBG, for example); and
Produce a block of ciphertext or message authentication code using the random number (Exemplary Citations: for example, Abstract, Paragraphs 13-17, 23, 25-32, 34-36, and associated figures; random number generator used for key generation, ECC, encryption, etc., as examples);

But does not appear to explicitly disclose that the independent, first entropy values are multi-bit and that a secret key is also applied to the function.  
Mildh, however, discloses the system caused to apply at least some of the plurality of independent, first entropy values and a secret key to the function to generate the second entropy value (Exemplary Citations: for example, Paragraphs 138-146 and associated figures; key (e.g., KASME or KeNB) generated from random number and key, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the encryption and integrity protection techniques of Mildh into the random number generation system of Kaplan in order to allow for encryption and integrity protection, secure a wireless network using encryption and/or integrity protection, allow entities in a mobile network to communicate securely, and/or increase security in the system.  

Additionally, it would have been obvious to try use of bytes instead of bits as shown in Atsumi since this is chosen from a finite number of identified, predictable solutions (e.g., one of two options discussed in paragraph 153 of Atsumi: bit and byte) with a reasonable expectation of success, since the system will work in the same fashion with a different unit size, simply with larger sized units of data.  
Furthermore, permuting multiple bits instead of single bits is simply a matter of design choice.  
Regarding Claim 13,
Claim 13 is a method claim that corresponds to system claim 1 and is rejected for the same reasons.  

Kaplan as modified by Mildh and Atsumi discloses the system of claim 1, in addition, Kaplan discloses that the system caused to produce a block of ciphertext or message authentication code includes the system caused to produce a block of ciphertext or message authentication code with a key composed of or derived from the random number (Exemplary Citations: for example, Abstract, Paragraphs 13-17, 23, 25-32, 34-36, and associated figures).  
Regarding Claim 14,
Claim 14 is a method claim that corresponds to system claim 2 and is rejected for the same reasons.  
Regarding Claim 3,
Kaplan as modified by Mildh and Atsumi discloses the system of claim 1, in addition, Kaplan discloses that the system caused to produce the block of ciphertext or message authentication code includes the system caused to at least:
Implement a protocol using the random number and in which a key is produced (Exemplary Citations: for example, Abstract, Paragraphs 13-17, 23, 25-32, 34-36, and associated figures); and
Produce the block of ciphertext or message authentication code using the key (Exemplary Citations: for example, Abstract, Paragraphs 13-17, 23, 25-32, 34-36, and associated figures); and

Producing the block of ciphertext or message authentication code using the key (Exemplary Citations: for example, Title, Abstract, Paragraphs 45, 63, 74, 122, 158, 250, 252 and associated figures; encrypting or integrity protecting using the agreed upon key, for example).  
Regarding Claim 15,
Claim 15 is a method claim that corresponds to system claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Kaplan as modified by Mildh and Atsumi discloses the system of claim 1, in addition, Kaplan discloses that the at least one hardware source is a ring oscillator, and the system caused to receive the plurality of independent, multi-bit (Atsumi: Exemplary Citations: for example, Paragraphs 153, 308-310, and associated figures) first entropy values includes the system caused to receive the plurality of independent, multi-bit (Atsumi: Exemplary Citations: for example, Paragraphs 153, 308-310, and associated figures) first entropy values from the ring oscillator (Exemplary Citations: for example, Abstract, Paragraphs 15-17, 23, 25-32, 34-36, and associated figures; ring oscillator, for example).  
Regarding Claim 16,

Regarding Claim 5,
Kaplan as modified by Mildh and Atsumi discloses the system of claim 1, in addition, Kaplan discloses that the at least one hardware source is a single hardware source, and the system caused to receive the plurality of independent, multi-bit (Atsumi: Exemplary Citations: for example, Paragraphs 153, 308-310, and associated figures) first entropy values includes the system caused to receive the plurality of independent, multi-bit (Atsumi: Exemplary Citations: for example, Paragraphs 153, 308-310, and associated figures) first entropy values from the single hardware source (Exemplary Citations: for example, Abstract, Paragraphs 15-17, 23, 25-32, 34-36, and associated figures; entropy source 101, for example).  
Regarding Claim 17,
Claim 17 is a method claim that corresponds to system claim 5 and is rejected for the same reasons.  
Regarding Claim 6,
Kaplan as modified by Mildh and Atsumi discloses the system of claim 1, in addition, Kaplan discloses that the at least one hardware source is a plurality of independent hardware sources and the system caused to receive the plurality of independent, multi-bit (Atsumi: Exemplary Citations: for example, Paragraphs 153, 308-310, and 
Regarding Claim 18,
Claim 18 is a method claim that corresponds to system claim 6 and is rejected for the same reasons.  
Regarding Claim 8,
Kaplan as modified by Mildh and Atsumi discloses the system of claim 1, in addition, Kaplan discloses that the system caused to apply at least some of the plurality of independent, multi-bit (Atsumi: Exemplary Citations: for example, Paragraphs 153, 308-310, and associated figures) first entropy values to the function includes the system caused to:
Divide the plurality of independent, multi-bit (Atsumi: Exemplary Citations: for example, Paragraphs 153, 308-310, and associated figures) first entropy values into multiple groups of independent, multi-bit (Atsumi: Exemplary Citations: for example, Paragraphs 153, 308-310, and associated figures) first entropy values (Exemplary Citations: for example, Abstract, Paragraphs 15-17, 23, 25-32, 34-36, and associated figures; groups could be every 2 bits in the LFG in figure 2, for example);

Concatenate the permuted groups of entropy values to generate the second entropy value (Exemplary Citations: for example, Abstract, Paragraphs 15-17, 23, 25-32, 34-36, and associated figures; all bits are concatenated together when output from LFSR to become part of seed, for example).  
Regarding Claim 20,
Claim 20 is a method claim that corresponds to system claim 8 and is rejected for the same reasons.  
Regarding Claim 9,
Kaplan as modified by Mildh and Atsumi discloses the system of claim 1, in addition, Kaplan discloses that the function further includes a hash function and the system caused to apply at least some of the plurality of independent, multi-bit (Atsumi: Exemplary Citations: for example, Paragraphs 153, 308-310, and associated figures) first entropy values to the function includes the system caused to apply at least some of the plurality of independent, multi-bit (Atsumi: Exemplary Citations: for example, Paragraphs 153, 308-310, and associated figures) first entropy 
Regarding Claim 21,
Claim 21 is a method claim that corresponds to system claim 9 and is rejected for the same reasons.  
Regarding Claim 10,
Kaplan as modified by Mildh and Atsumi discloses the system of claim 1, in addition, Kaplan discloses that the function further includes a bit mixer and the system caused to apply at least some of the plurality of independent, multi-bit (Atsumi: Exemplary Citations: for example, Paragraphs 153, 308-310, and associated figures) first entropy values to the function includes the system caused to apply at least some of the plurality of independent, multi-bit (Atsumi: Exemplary Citations: for example, Paragraphs 153, 308-310, and associated figures) first entropy values to the bit mixer (Exemplary Citations: for example, Abstract, Paragraphs 15-17, 23, 25-32, 34-36, and associated figures; bits are mixed in the LFSR and shift register, as examples).  
Regarding Claim 22,
Claim 22 is a method claim that corresponds to system claim 10 and is rejected for the same reasons.  
Regarding Claim 11,

Regarding Claim 23,
Claim 23 is a method claim that corresponds to system claim 11 and is rejected for the same reasons.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432